Title: From George Washington to Nathanael Greene, 18 April 1781
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir,
                            New Windsor April 18th 1781
                        
                        Your private letter of the 18th Ulto came safe to hand—although the honors of the field did not fall to your
                            lot, I am convinced you deserved them. The chances of War are various—and the best concerted measures, and the most
                            flattering prospects may, & often do deceive us, especially while we are in the power of Militia. The motives
                            which induced you to seek an Action with Lord Cornwallis are supportable upon the best Military principles—and the
                            consequences, if you can prevent the dissipation of your Troops, will, no doubt be fortunate—Every support that is in my
                            power to give you from this Army shall cheerfully be afforded—But if I part with any more Troops I must accompany them, or
                            have none to command, as there is not, at this moment, more than a Garrison for West point—nor can I tell when there will.
                        I am much pleased to find by your letter that the State of Virginia axerts itself to your satisfaction—My
                            public & private letter strongly inculcate the necessity of this, and I have again urged Congress to use every
                            possible means in their power to facilitate the March of the Pensylvania line—as also to recruit, equip, and forward
                            Moylans Dragoons to you with dispatch.
                        I should be very sorry, on any occasion, to hurt the feelings of the Baron de Steuben, whom I esteem as a
                            very valuable Officer—but in the instance you have mentioned there is no cause for complaint; for if he will advert to his
                            own letters to me, he will find, that there was a great probability of his having marched with a detachment to reinforce
                            you—Besides which, there was a necessity for sending a General Officer with the detachment from hence—and political
                            considerations as it was to be a combined operation (depending upon critical circumstances) with a French land &
                            Sea force, points to the Marquis—add to this, I knew the French Troops were to be commanded by an Officer of Senior rank
                            to either the Baron or Marquis—these are the facts, the knowledge of which must, I am perswaded, Satisfie the Baron.
                        I am truly sensible of the merits & fortitude of the veteran Bands under your command, & wish
                            the sentiments I entertain of their worth could be communicated with the warmth I feel them. It was my full intention to
                            have requested you, to thank Morgan and the gallant Troops under his command, for their brilliant victory; but the hurry
                            with which my letters are often written, occasioned the omission at the time I acknowledged the official acct of that
                            Action. Your conjecture respecting the cause of the P—— M—— has more substantial ground for its support than the letter
                            of the M—— C——, and I am mistaken if the licentious conduct of the line, was not more the effect of an overcharge of
                            Spirits on the first of January, than of premeditated design.
                        I have the pleasure to tell you, that as far as I am acquainted with the opinion of Congress with respect to
                            your conduct, it is much in your favor—That this is the judgement of all the Southern Delegates I have
                            great reason to believe, because I have it declared to me in explicit terms by some of them. I hope the disorder of which you complained in your letter of the 18th was no more than
                            the effect of over fatigue and that you are now perfectly recovered—That success equal to your merits & worth may
                            attend you, is the ardent desire of Dr Sir, Yr Affecte friend and obedt Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. Mrs Washington & the rest of the family present their best wishes to you—and I have the
                                pleasure to tell you that Mrs Greene and your Children were well lately, Your letters to her, under cover to me, are
                                regularly forwarded by the Post.
                        
                        
                            
   Since writing the above I have received a letter from Mr Custis dated the 29th Ulto in wch are these
                                words "General Greene has by his conduct gained universal esteem, and possesses in the fullest degree the confidence
                                of all ranks of People"—He had then just returned from the Assembly at Richmond.

                        

                    